DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments filed 4 February 2021 regarding the 35 USC 112 rejections are persuasive, the 112 rejections are withdrawn.  However Applicant's arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant argues that modifying Barrett to have an electric drive, as disclosed by Benavidas, would change the principle operation of Barrett being a gas/electric hybrid drive and, thus, renders the rejection improper.  However, Benavidas discloses gas turbine (1) powering generator (20), which then powers electric propulsion motor (40). This is akin to 410, 420 and 440 in Fig. 4 of the instant application. Thus when modified, Barrett would still be a hybrid drive with turbine engine power powering a generator in a gas-powered configuration and battery power in an all-electric configuration, as stated in Barrett paragraph 0007. Thus, the modifications to Barrett would be obvious to the skilled artisan at the effective filing date of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (“Barrett"; US 2009/0156068), in view of Herbek et al. (“Herbek”; US 2012/0015567), Benavidas et al. (“Benavidas"; US 9,764,727), and Levedahl (US 5,684,690).
Regarding claim 1: Barrett discloses a propulsion system for a water vehicle comprising:
a turbine engine (paragraph 0004, 0007) including a combustor, a turbine (as these are components of gas turbines), and a mechanical output shaft (driving 34 and 34’, Fig. 2A); 
an electrical generator (34, 34’) including a rotational input connected to the mechanical output shaft (inherent), and 
a poly phase electrical output (30, paragraph 0037); 
a direct current (DC) bus (20) connected to the poly phase electrical output via a rectifier / inverter (32, 32’); 
a DC to alternating current (AC) motor drive (22, 22’) including a DC input and a poly phase motor drive output; and 
a motor (14, 14’) connected to the poly phase motor drive output; and 
a controller controllably coupled to the electrical generator, the rectifier / inverter, and the DC to AC motor drive, wherein the controller is configured to cause the 
Barrett does not explicitly disclose an unmanned underwater vehicle, the motor including a mechanical output connected to a propulsor such that the mechanical output drives rotation of the propulsor, and wherein the propulsor is mechanically decoupled from the turbine engine in all modes of operation, and wherein initiating operations of the turbine engine includes operating the electrical generator in a motor mode and providing rotation from the electrical generator to the turbine, switching from motor mode to generator mode and providing poly phase AC power to the rectifier / inverter from the generator.
However, Herbek discloses an unmanned underwater vehicle (paragraph 0003).
And, Benavides discloses the motor (40, Fig. 2) including a mechanical output connected to a propulsor (via 42) such that the mechanical output drives rotation of the propulsor, and wherein the propulsor is mechanically decoupled from the turbine engine 
And, Levedahl discloses wherein initiating operations of the turbine engine includes operating the electrical generator in a motor mode and providing rotation from the electrical generator to the turbine, switching from motor mode to generator mode (column 4, line 36-40).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the water vehicle of Barrett to be an UUV in order to provide power to a UUV, to modify the turbine and motor of Barrett to be mechanically decoupled, as disclosed by Benavides, in order to allow for energy efficient operation (column 5, line 25) and to utilize the generator to start the turbine engine, as disclosed by Levedahl, in order to eliminate redundant parts. 
Regarding claim 2: Barrett discloses an electrical energy storage system (24, 24’) connected to the DC bus (via 26) and configured to provide power to the DC bus.
Regarding claim 3: Barrett discloses the electrical energy storage system is connected to the DC bus via a DC to DC converter (26).
Regarding claim 4: Barrett discloses the electrical energy system includes one of a chemical battery (paragraph 0014 – in this case, lead acid).
Regarding claim 5: Barrett discloses the electrical energy storage system is rechargeable (as it is a battery, shown in Fig. 5B).
Regarding claim 6: Barrett discloses a magnitude of power provided by the electrical energy storage system to the DC bus (Fig. 2B “low power”) is less than a 
Barrett does not explicitly disclose the magnitude of power provided by the electrical energy storage system to the DC bus is at least one order of magnitude less than the magnitude of power provided to the DC bus from the electrical generator.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to find the optimum magnitude of power for each of the electrical energy storage unit and the generator in order to adequately design the system, based on requirements.
	Regarding claim 7: Barrett discloses the poly phase electrical output of the electrical generator is a three phase output (paragraph 0037).
Regarding claim 10: Barrett discloses the rectifier / inverter is bi-directional (paragraph 0037).
Regarding claim 11: Barrett discloses a propulsion system but does not explicitly disclose the propulsion system disposed in a torpedo.
However, Herbek discloses a propulsion system disposed in a torpedo (paragraph 0033).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the propulsion system of 
Regarding claim 13: Barrett discloses a method for propelling a water vehicle comprising:
selecting a mode of operations from at least a range mode (Fig. 2B) and a sprint mode (Fig. 5B);
providing direct current (DC) power (via 26) to a DC bus (20, Fig. 2A) from an electrical energy storage system (24), 
providing DC power from the DC bus to a DC to alternating current (AC) motor drive (22) and driving a motor (14), driving the motor with the electrical energy storage system in response to selecting a range mode (as shown in Fig. 2B), wherein driving the motor comprises using the motor to drive rotation of a propulsor (via 12); and
entering the sprint mode of operations by initatiating operations of a turbine engine (as generators are connected in Fig. 3A, compared to Fig. 2A) and providing poly phase AC power (via 34) to a rectifier / inverter (32), converting AC power to DC power using the rectifier / inverter, providing DC power to the DC to AC motor drive (via 20) driving the motor with the poly phase AC power in response to selecting a sprint mode (as shown in Fig. 5B).
Barrett does not explicitly disclose the water vehicle being an unmanned underwater vehicle, wherein initiating operations of the turbine engine includes driving the turbine engine to begin rotation using an electric generator operating in a motor mode and thereby providing an initial start to the turbine engine switching the electric 
However, Herbek discloses an unmanned underwater vehicle (UUV, paragraph 0003).
And, Levedahl discloses wherein initiating operations of the turbine engine includes driving the turbine engine to begin rotation using an electric generator operating in a motor mode and thereby providing an initial start to the turbine engine switching the electric generator from motor mode to generator mode (column 4, line 36-40).
And, Benavidas discloses wherein the turbine engine (1) is mechanically decoupled from the propulsor (44) in all modes of operation (as shown in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the water vehicle of Barrett to be an UUV in order to provide power to a UUV, to modify the turbine and motor of Barrett to be mechanically decoupled, as disclosed by Benavides, in order to allow for energy efficient operation (column 5, line 25) and to utilize the generator to start the turbine engine, as disclosed by Levedahl, in order to eliminate redundant parts. 
Regarding claim 14: Barrett further discloses providing poly phase AC power to the rectifier / inverter comprises providing a rotation input to the electrical generator (34) from the turbine engine (paragraph 0004, 0007), wherein an output of the electrical generator is connected to the rectifier / inverter (32, via 30).
Regarding claim 15: Barrett discloses a DC bus and a rectifier inverter and transitioning from the range mode to the sprint mode, but does not explicitly disclose 
However, Levedahl discloses disclose wherein driving the turbine engine to begin rotation using the electric generator operating in the motor mode thereby providing the initial start to the turbine engine includes converting DC power from the DC bus (via 28) to AC power using the rectifier / inverter (in 24), driving the electrical generator (46) in a motor mode, and using rotation from the electrical generator to begin turbine operations (column 2, lines 11-14).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to utilize the DC bus to start the turbines, as disclosed by Levedahl, in order to eliminate the need of a separate starter motor.   
Regarding claim 16: Barrett discloses recharging the electrical energy storage system (124, Fig. 5B) during the sprint mode of operations (as shown by the arrows in Fig. 5B).
Regarding claim 17: Barrett discloses the water vehicle initially selects the range mode of operations (paragraph 0047).
Regarding claim 18: Barrett discloses powering at least one high energy electrical system (114) from the DC bus during the sprint mode (Fig. 5B).
Regarding claim 21: Barrett discloses driving the motor exclusively using power provided from the electrical energy storage system during the range mode of operations (Fig. 2B, as the generators are not connected in Fig. 2A, which is depicted in Fig. 2B).
Regarding claim 22: Barrett discloses initiating operations of the turbine comprises operating the electrical generator in a motor mode using power from the electrical energy storage system (as shown in Fig. 2B).
Regarding claim 23: Barrett discloses a high energy electrical system (14’, Fig. 5A) connected to the DC bus (20), and configured to receive operational power from the generator while the turbine is operating (via 22’).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett and Herbek, Benavidas, and Levedahl as applied to claim 1 above, and further in view of Raju (US 2008/0143182).
Regarding claim 9: Barrett discloses a rectifier / inverter but does not explicitly disclose an active rectifier / inverter.
However, Raju discloses an active rectifier / inverter (416, with active switches 417, paragraph 0047).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rectifier / inverter of Barrett to be an active rectifier / inverter, as disclosed by Raju, in order to be able to actively control the rectifier / inverter (paragraph 0047).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN GUGGER/           Primary Examiner, Art Unit 2832